Citation Nr: 1208617	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-34 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for gastroesophageal disease (GERD).

5.  Entitlement to service connection for lactose intolerance.

6.  Entitlement to service connection for sleep disorder.

7.  Entitlement to service connection for concussion residuals.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for right shoulder disability.

10.  Entitlement to service connection for left shoulder disability.

11.  Entitlement to service connection for low back disability.

12.  Entitlement to service connection for right foot disability.

13.  Entitlement to service connection for left foot disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to September 1997.  He had additional service with Reserve and National Guard units, which included a period of active duty for training from April 11, 2000, to May 12, 2000, and periods of active duty from May 5, 2002, to January 24, 2003, and from January 30, 2003, to December 2, 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The instant matters were previously before the Board in April 2010, at which time the Board remanded the Veteran's claims of service connection for additional development.  As discussed in further detail below, the Board finds that there was substantial compliance with the April 2010 remand decision; thus, the Board may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran suffers from tinnitus that is likely related to noise exposure in service.

2.  The evidence of record does not establish a current hearing impairment as defined by VA.

3.  The Veteran does not have a current diagnosis of hemorrhoids.

4.  The Veteran does not have a current diagnosis of GERD.

5.  The Veteran does not have a current diagnosis of lactose intolerance.

6.  The Veteran does not have a current diagnosis of a sleep disorder.

7.  The Veteran does not have residuals of a concussion.

8.  The Veteran does not have a current diagnosis of a headache disorder.

9.  The Veteran does not have a currently diagnosed right or left shoulder disability.

10.  The Veteran does not have a currently diagnosed low back disability; continuity of symptomatology has not been shown.

11.  The Veteran does not have a current diagnosis of a right or left foot disability, to include pes planus.



CONCLUSIONS OF LAW

1.  The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304, 3.385 (2011).

3.  The Veteran does not have hemorrhoids that are the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  The Veteran does not have gastroesophageal disease that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

5.  The Veteran does not have lactose intolerance that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

6.  The Veteran does not have a sleep disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

7.  The Veteran does not have concussion residuals that are the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

8.  The Veteran does not have a chronic headache disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

9.  The Veteran does not have a right shoulder disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

10.  The Veteran does not have a left shoulder disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

11.  The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

12.  The Veteran does not have a right foot disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

13.  The Veteran does not have a left foot disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In December 2004, the RO received the Veteran's claims of service connection for, among other things, concussion residuals, to include chronic headaches, hearing loss, tinnitus, a shoulder bilateral disability, a low back disability, bilateral pes planus, hemorrhoids, lactose intolerance, GERD, and a sleep disorder.  In January 2005, the RO sent to him a letter notifying him of the evidence required to substantiate his claims.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the January 2005 notice letter complies with the Quartuccio elements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Additionally, while the initial notification to the Veteran did not include the criteria for assigning a disability rating or an effective date, see Dingess, supra, because the Board will deny the Veteran's claims of service connection for concussion residuals, to include chronic headaches, hearing loss, a left and right shoulder disabilities, a low back disability, bilateral pes planus, hemorrhoids, lactose intolerance, GERD, and a sleep disorder, a question as to disability rating or effective date is not before the Board.  Consequently, a remand is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  With regard to the Veteran's claim of service connection for tinnitus, which will be granted herein, the Board finds no prejudice resulting from the notice defect with respect to the Dingess elements because the disability rating and effective to be assigned are mandated by law.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (holding that, as a matter of law, only a single 10 percent rating may be assigned for tinnitus); 38 C.F.R. § 3.400(b)(2) (2011) (effective date of award of service connection shall be day following separation from active service or date entitlement arose if claim is received within one year after separation from service).

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes copies of certain service treatment records (STRs) provided by the Veteran, the Veteran's National Guard records, which also include some STRs from his first period of active duty, and the Veteran's lay statements.  In this regard, the Board notes that the Veteran's STRs are not complete.  Although the RO requested the Veteran's complete STRs from the National Personnel Records Center (NPRC), the Records Management Center (RMC), and the Oregon National Guard, a complete copy of the Veteran's STRs have not been located.  In July 2005, the Veteran was informed regarding the unavailability of his records.  The RO also conducted a search for any VA treatment records, but found none.

Further, in April 2010 the Board remanded the instant matters for the agency of original jurisdiction (AOJ) to attempt to obtain records from three private physician referred to in the Veteran's application for VA benefits.  Specifically, the Veteran indicated that he had received private medical treatment related to his claimed low back disability and sleep disorder.  In May 2010, the AOJ wrote to the Veteran and requested that he submit any pertinent treatment records and, in particular, treatment records from Dr. A.G., Dr. R.T., and Dr. K.T., who he had identified on his December 2004 application for benefits.  The letter also requested that he complete the enclosed VA Form 21-4142 (Authorization for Release of Information) for any private physician or facility from which treatment was received.  The letter stated that the AOJ would request any identified private treatment records, but reminded the Veteran that it was ultimately his responsibility to provide private medical evidence.  The Veteran did not respond to the May 2010 request for information, nor did he submit any further private treatment records.  The Board notes that "the duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Without the appropriate authorization for release of private records to the VA, the AOJ was unable to request from the identified private physicians any potentially relevant treatment records.  Accordingly, although the Veteran's private treatment records were not obtained, the Board finds that there was substantial compliance with the April 2010 remand.  See D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (substantial compliance as applied to remand instructions)); Stegall, supra.

The AOJ was also instructed to obtain any outstanding STRs, to specifically include records from the Veteran's National Guard service.  In October 2010, the Oregon National Guard provided VA with the Veteran's state records.  The AOJ also obtained records additional records from the Defense Personnel Records Information System (DPRIS).  The Board notes that the request for records from DPRIS did not specifically list the Veteran's period of active duty from January 30, 2003, to December 2, 2004.  However, the claims folder does contain records from this period of service, to include the Veteran's post-deployment health questionnaire.  Further, as will be discussed below, given that the outcome of the Veteran's claims turns on the lack of evidence showing current disabilities, the Board is satisfied that no further assistance in obtaining the Veteran's STRs is necessary.  

VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d).  Here, the Veteran was scheduled for VA audiology and general medical examinations in connection with his claims of service connection for concussion residuals, to include chronic headaches, hearing loss, tinnitus, a bilateral shoulder disability, a low back disability, bilateral pes planus, hemorrhoids, lactose intolerance, GERD, and a sleep disorder, to take place in October 2005.  However, the Veteran failed to report for his scheduled examinations.  The examination cancellation notice indicates that the Veteran's wife was contacted on October 13, 2010, regarding the Veteran's scheduled examination and that she informed VA that the Veteran would attend the examination.  No reason has been given for why the Veteran failed to report, nor has the Veteran, at any point during the pendency of his claim, requested that his examinations be rescheduled. 

In this regard, if a claimant fails to report for a scheduled examination, VA regulations provide:

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) . . . of this section as appropriate. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.

38 C.F.R. § 3.655(a) (2011).  Paragraph (b) further provides, in pertinent part : "When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."  38 C.F.R. § 3.655(b).

In this case, here is no evidence demonstrating that the Veteran had an adequate reason or "good cause" for failing to report to be examined when VA requested.  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  As required by 38 C.F.R. § 3.655(b), the Board will adjudicate the claims on the basis of the existing record.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including organic disease of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The second and third elements may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.   

The Board notes that in order to receive VA benefits, a payee must be a "veteran," which is defined, in part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2002); see 38 C.F.R. § 3.1(d) (2011). "[A]ctive military, naval, or air service" is defined to include

active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.

38 U.S.C.A. § 101(24); see 38 C.F.R. § 3.6(a) (2011).  Additionally, "[a]ctive duty for training" for "members of the National Guard . . . of any State" is defined as "full-time duty under section 316, 502, 503, 504, or 505 of title 32 . . ., or the prior corresponding provisions of law."  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  Similarly, "[i]nactive duty training" in reference to "members of the National Guard . . . of any State" is defined as "duty (other than full-time duty) performed by a member of the National Guard in any State under sections 316, 502, 503, 504, or 505 of title 32 . . ., or the prior corresponding provisions of law."  38 U.S.C.A. § 101(23); see 38 C.F.R. § 3.6(d)(4).  Thus, to establish basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must either have been ordered into Federal service by the President of the United States, see 10 U.S.C.A. § 12401 (West 2002), or must have performed "full-time duty" under the provisions of 32 U.S.C.A §§ 316, 502, 503, 504, or 505.  See 38 U.S.C.A §§ 101(21), (22)(C); Allen v. Nicholson, 21 Vet. App. 54, 60 (2007).

At the outset, the Board notes that status as a veteran for the period from July 1985 to September 1997 is not at issue.  As to the Veteran's subsequent National Guard service, the Veteran's DD Form 214s for the periods from May 5, 2002, to January 24, 2003, and from January 30, 2003, to December 12, 2004, shows that the Veteran was ordered in active duty under the provisions of 10 U.S.C.A. § 12302.  Thus, because he was ordered into Federal service by the President, he was serving on active duty during these periods of time and is therefore potentially eligible for VA benefits based on a disability resulting from disease or injury incurred in or aggravated by active military service from May 5, 2002, to January 24, 2003, and from January 30, 2003, to December 12, 2004.  As to the Veteran's period of service from April 11, 2004, to May 12, 2004, his DD Form 214 indicates that he Veteran was serving on active duty for training during that time.  Thus, it order to receive VA benefits based on a disability resulting from that period of service, it would need to be shown that the Veteran was disabled from a disease or injury incurred or aggravated in line of duty.  However, it does appear as though the Veteran is claiming service connection for any disability incurred or aggravated during that time.

A.  Tinnitus

As noted above, the Veteran, without good cause, failed to report for his October 2005 VA audiology examination.  Accordingly, his claim of service connection for tinnitus must be adjudicated on the basis of the existing record.  38 C.F.R. § 3.655(b).

On his December 2004 application for VA disability compensation the Veteran indicated the onset of his tinnitus to be in June 1997.  However, a June 1997 report of medical history fails to reveal any indication of tinnitus.  Further, on February 2002 and January 2003 reports of medical history, the Veteran denied ear trouble.  On his November 2004 post-deployment health assessment, the Veteran indicated that he had experienced ringing in his ears while deployed.  The following month, the Veteran filed a claim of service connection for tinnitus, asserting that he was exposed to acoustic trauma in service from M16 rifles, gunfire on practice ranges, aircraft, missiles, hand grenades, and demolitions.  He stated that he experienced continuous ringing in his ears and asserted that his tinnitus had worsened since service.  

At the outset, the Board notes that the Veteran's military occupational specialty (MOS) for his period of active duty from January 30, 2003, to December 2, 2004, was that of an infantry senior sergeant.  In light of the Veteran's MOS, the Board finds credible his account of noise exposure in service, as it is consistent with the duties of an infantry senior sergeant.  See Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus, Fast Letter 10-35 (Dep't of Veterans Affairs, Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.).  Thus, in-service noise exposure is conceded.

As to current disability, the Board notes that in certain situations, lay evidence may be sufficient to diagnose a medical condition.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))).  "[R]inging in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

In this case, the Veteran on his November 2004 post-deployment health questionnaire that he had experienced ringing in his ears.  He filed a claim of service connection for tinnitus less than two months later, stating that he was experiencing continuous ringing in his ears, which was increasing in severity.  The Board finds no reason to question the Veteran's credibility with regard to his statements concerning the onset of tinnitus in service and continuity of symptoms thereafter.  As such, the Board finds that the Veteran has a current diagnosis of tinnitus.  See Barr and Charles, both supra.  

As to the question of nexus, the Board notes that in March 2010, the Veterans Benefits Administration (VBA) published a training letter concerning the adjudication of claims for hearing loss and/or tinnitus.  See VBA Training Letter 211D (10-02) ( March 18, 2010).  As indicated in Training Letter 10-02, "[t]innitus is a symptom that is associated with many conditions, including acute noise exposure and noise-induced hearing loss."  In determining whether a medical opinion regarding nexus is required, Training Letter 10-02 sets forth the following standard:  "If service treatment records mention a complaint of tinnitus and the veteran claims tinnitus and has current complaints of tinnitus, a medical opinion regarding possible causation is not required.  Service connection can be established without an opinion about the specific cause of the tinnitus because it began in service."

Here, the Veteran STRs document a complaint of tinnitus in service.  It has also been established that the Veteran was exposed to acoustic trauma in service.  Further, at the time that he filed his December 2004 claim of service connection, the Veteran reported continuous ringing in his ears.  In light of the lay evidence of record and in consideration of Training Letter 10-02, resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

B.  Hearing Loss

For VA purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran's service treatment records (STRs) show that he was routinely exposed to hazardous noise in service.  The results of a September 1989 audiogram show that the Veteran's pure tone auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
20
10
LEFT
20
15
30
25
20

On a June 1997 report of medical history, the Veteran indicated that he had hearing loss.  The report of a June 1997 examination included the results of an audiogram that recorded the Veteran's pure tone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
20
LEFT
15
15
10
20
10

The Veteran's ears were clinically evaluated as normal at that time.

A February 2002 audiogram recorded the Veteran's pure tone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
10
LEFT
5
5
10
10
10

On an accompanying report of medical history, the Veteran denied hearing loss.

A January 2003 audiogram recorded the Veteran's pure tone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
15
LEFT
5
10
10
10
15

The Veteran again denied hearing loss at that time.

As noted above, the Veteran was scheduled for a VA audiology examination in connection with his claim of service connection for hearing loss, but, without good cause, failed to report for that examination.  Accordingly, his claim of service connection for hearing loss must be adjudicated on the basis of the existing record.  38 C.F.R. § 3.655(b).

In the instant case, objective test results demonstrate that the Veteran does not have hearing impairment for VA purposes.  See 38 C.F.R. § 3.385.  The record is devoid of audiometric testing data since January 2003 and the Veteran has not indicated that he has undergone any further audiometric testing during the pendency of his appeal.  Thus, there is no indication in the record that the Veteran has since filing his claim in December 2004 met the requirements of 38 C.F.R. § 3.385.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110 (West 2002).  Hence, in the absence of evidence that the Veteran currently has hearing loss to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores do not represent "impaired hearing" as defined by regulation.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)).  Consequently, service connection for hearing loss is not warranted.

The Board also finds that there is no objective evidence that sensorineural hearing loss manifested to a compensable degree within any one year period from the Veteran's separation from active military service.  As noted above, hearing impairment has not been shown at any point during or after active duty.  Consequently, service connection is not warranted for hearing loss on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

C.  Hemorrhoids

The Veteran seeks service connection for hemorrhoids, which he asserts were incurred during active duty in 1990.  The Veteran's STRs from that period of service are silent for complaints or treatment related to hemorrhoids.  In June 1991, the Veteran complained of diarrhea.  He was treated with IV fluid and an assessment of tonsillitis was made.  The Veteran did, however, indicate on his June 1997 report of medical history that he had hemorrhoids or rectal disease.  A medical examination was conducted and the Veteran's anus and rectum were clinically evaluated as normal.  On his February 2002 report of medical history, the Veteran again indicated a history of rectal disease, hemorrhoids, or blood from the rectum.  In explaining this condition, the Veteran stated only that constipation would cause a flare-up.  The accompanying report of medical examination indicated that the Veteran's anus and rectum were clinically evaluated as normal.  

On a January 2003 report of medical history, the Veteran denied any rectal disease hemorrhoids, or blood from the rectum.  On his November 2004 post deployment health assessment, the Veteran denied diarrhea and indicated no concerns about his health.  On an accompanying report of medical assessment, the Veteran reported that since his last examination, he had experienced back, neck, and knee pain, as well as headaches.  No mention of hemorrhoids was made.  The claims folder contains no post-service treatment records, nor has the Veteran indicated post-service treatment for hemorrhoids.  Indeed, on his application for VA benefits, the Veteran stated only that he was treated for hemorrhoids in 1990.

As noted above, the Court has held that service connection cannot be awarded in the absence of "competent evidence of current disability."  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  After review of the record, the Board finds that service connection for hemorrhoids is not warranted.  Although the Veteran reported hemorrhoids in 1997 and 2002, his STRs and in-service examination reports contain no objective evidence of hemorrhoids.  Further, the Veteran denied hemorrhoids in January 2003 and made no mention of hemorrhoids in November 2004.  Moreover, other than the Veteran's December 2004 application for VA benefits, wherein he applied for service connection for hemorrhoids, the claims folder is silent for evidence of a current disability of hemorrhoids.

Thus, while the lay evidence suggests that the Veteran may have had hemorrhoids in service, the weight of the evidence does not establish a current diagnosis of hemorrhoids.  There is no lay or medical evidence of record to show any current complaints of hemorrhoids.  In this regard, the Board reiterates that because the Veteran, without good cause, failed to report for his scheduled VA examination, the Board is compelled to adjudicate the claim on the record before it.  See 38 C.F.R. § 3.655.  Further, given that the Veteran denied hemorrhoids in 2003 and made no mention of hemorrhoids in 2004, there is no continuity of symptomatology from when he first indicated that he suffered from hemorrhoids.  

Under the circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hemorrhoids.  Because the evidence fails to establish that the Veteran has, at any point during the pendency of his claim, been diagnosed as having hemorrhoids, the claim of service connection for hemorrhoids must be denied.  See Brammer, supra.  In finding that service connection for hemorrhoids is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2011).
D.  Gastroesophageal Disease

The Veteran seeks service connection for GERD, which he asserts was incurred during active duty in 1989.  The Veteran's STRs from his first period of active duty service are silent for complaints or treatment related to GERD.  In June 1991, the Veteran complained of nausea.  He was treated with IV fluid and an assessment of tonsillitis was made.  The Veteran did, however, indicate on his June 1997 report of medical history that he had frequent indigestion.  A medical examination was conducted and the Veteran's abdomen and viscera were clinically evaluated as normal.  On his February 2002 report of medical history, the Veteran denied heartburn, frequent indigestion, or other stomach or intestinal problems.  The accompanying report of medical examination indicated that the Veteran's abdomen and viscera were clinically evaluated as normal.  

During the Veteran's January 2003 pre-deployment health assessment, the Veteran's abdomen and viscera were again clinically evaluated as normal.  On the accompanying report of medical history, the Veteran denied heartburn, frequent indigestion, or other stomach or intestinal problems.  On his November 2004 post deployment health assessment, the Veteran again denied frequent indigestion.  Symptoms of GERD were not mentioned on the accompanying report of medical assessment.  The claims folder contains no post-service treatment records, nor has the Veteran indicated post-service treatment for GERD or related symptoms.  Indeed, on his application for VA benefits, the Veteran stated only that he was treated for GERD in 1989.

As noted above, the Court has held that service connection cannot be awarded in the absence of "competent evidence of current disability."  Caluza, supra.  After review of the record, the Board finds that service connection for GERD is not warranted.  Although the Veteran reported GERD 1997, his STRs and in-service examination reports contain no objective evidence of GERD.  Further, the Veteran denied symptoms of GERD in February 2002, January 2003, and November 2004.  Moreover, there is simply no evidence, other than the Veteran's December 2004 application for VA benefits wherein he applied for service connection for GERD, that the Veteran has, at point since filing his December 2004 claim, suffered from GERD.  

Thus, while the Veteran has indicated that he had GERD in service, the weight of the evidence does not establish a chronic disability in service and a current diagnosis of GERD.  There is no VA or private medical evidence of record to show any current complaints of GERD.  In this regard, the Board reiterates that because the Veteran, without good cause, failed to report for his scheduled VA examination, the Board is compelled to adjudicate the claim on the record before it.  See 38 C.F.R. § 3.655.  

Under the circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for GERD.  Because the evidence fails to establish that the Veteran has, at any point during the pendency of his claim, been diagnosed as having GERD, the claim for service connection for GERD must be denied.  See Brammer, supra.  In finding that service connection for GERD is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102 (2011).

E.  Lactose Intolerance

The Veteran seeks service connection for lactose intolerance, which he asserts was incurred during active duty in 1989.  The Veteran's STRs from his first period of active duty service are silent for complaints or treatment related to lactose intolerance.  The Veteran did not indicate lactose intolerance on his June 1997 report of medical history.  Reports of medical history and accompanying examinations dated in February 2002 and January 2003 are silent for lactose intolerance.  On his November 2004 post deployment health assessment, no mention was made of lactose intolerance.  

After review of the record, which is silent for any complaints of lactose intolerance the Board finds that service connection for lactose intolerance is not warranted.  Although the Veteran indicated that he was treated for lactose intolerance in 1989, there is no evidence that he currently suffers from lactose intolerance.  In support of his claim, the Veteran did not discuss whether he currently suffered from lactose intolerance.  Indeed, other than applying for service connection for lactose intolerance, the Veteran has proffered no evidence whatsoever that he suffers from lactose intolerance.  Thus, even if it were shown that the Veteran did have lactose intolerance in service, in the absence of proof of a current disability, the claim for service connection for lactose intolerance must be denied.  See Brammer, supra.  In finding that service connection for lactose intolerance is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102 (2011).

F.  Sleep Disorder

The Veteran seeks service connection for a sleep disorder, which he maintains was incurred during active duty in 1986.  In this regard, the Board notes that the Veteran's STRs are silent for complaints or treatment related a sleep disability, save for an indication by the Veteran on his June 1997 report of medical history that he had frequent trouble sleeping.  On his February 2002 report of medical history, the Veteran denied sleep problems.  The Veteran again denied frequent trouble sleeping on his January 2003 report of medical history.  On his December 2004 application for VA benefits, the Veteran indicated private treatment for a sleep disorder in 2003, and on his November 2004 post deployment health assessment the Veteran reported that during deployment, he would feel tired after sleeping.

Although the record suggests that the Veteran may have experienced problems sleeping during his period of active duty from January 30, 2003, to December 2, 2004, the record fails to disclose a current diagnosis of any sleep disability.  The Veteran himself has not asserted that has been diagnosed as having any specific sleep disability.  Although he reported private treatment in 2003 for a sleep disorder, he did not indicate that he underwent a sleep study or was diagnosed with a specific disability.  In essence, there is no evidence, lay or medical, to support a finding that the Veteran has at any point since filing his claim of service connection for a sleep disorder been diagnosed with a sleep disability.

In this regard, the Board again notes that the Veteran failed to report for his scheduled VA examination.  As good cause has not been shown for the Veteran's failure to report, his claim must be decided on the evidence currently of record.  See 38 C.F.R. § 3.655.  Further, although this matter was previously remanded to attempt to obtain the private treatment records referred to in his December 2004 application, the Veteran did not respond to the AOJ's May 2010 request that he sign the appropriate authorization for release of private records to VA.  The Veteran is reminded that it is he who is ultimately responsible for submitting any private medical evidence.

The Board is also cognizant of the fact that lay evidence can be competent and sufficient to establish a diagnosis of a condition.  See Jandreau, supra.  However, the Veteran has not proffered any evidence of a current diagnosis.  Further, there is no indication from the record that the Veteran has experienced symptoms related to a sleep disability continuously since service.  Indeed, on his November 2004 health assessment, the Veteran indicated only that he felt tired after sleeping during deployment.  He did not assert that he was then currently experiencing that symptom.  Without evidence of a currently diagnosed sleep disability, the Board finds that the claim of service connection for a sleep disability must be denied.  See Brammer, supra.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102.

G.  Concussion Residuals, Other Than Headaches

The Veteran seeks service connection for residuals of concussion, which he alleges he sustained in 1996 while stationed in San Juan, Puerto Rico.  At the outset, the Board notes that the Veteran is also seeking service connection for headaches, to include as a residual of an in-service concussion.  Although the Veteran has not specifically indicated what other residuals he currently suffers from as a result of his alleged in-service concussion, because the agency of original jurisdiction (AOJ) developed and certified on appeal separate claims of service connection for concussion residuals and headaches, the Board will consider separately whether service connection is warranted for concussive residuals other than headaches and/or whether it is warranted for headaches, to include as related to an in-service concussion.  

On his June 1997 report of medical history, the Veteran reported that he had sustained a head injury and alleged that he suffered frequent or severe headaches.  Examination of the Veteran failed to reveal any head or neurological abnormalities.  While the Veteran's STRs fail to show any specific diagnosis of, or treatment related to, a concussion during his first period of active duty, as noted above, the Veteran's STRs are incomplete.  However, on a February 2002 report of medical history, the Veteran denied ever having sustained a head injury or a concussion.  The Board finds this denial of a previous injury calls into question the Veteran's credibility in reporting that he had suffered a concussion during service in 1996.  

Regardless, however, of whether the Veteran sustained a concussion in service, the evidence fails to show that the Veteran currently suffers from a disability as a result of any in-service concussion.  Other than complaints of headaches, which will be dealt with separately, the Veteran STRs from his subsequent periods of active duty fail to reveal complaints or treatment for any disability related to his alleged 1996 in-service concussion.  In 2002, the Veteran denied dizziness, fainting, headaches, memory loss, amnesia, seizures, and convulsions.  In January 2003, the Veteran was neurologically evaluated as normal.  At that time, he failed to indicate any current residual of previous concussion and indeed, again denied having previously sustained a head injury or concussion.

Furthermore, other than complaints of headaches, which will be addressed below, the Veteran has not proffered any evidence, lay or medical, of a currently diagnosed disability related to his alleged in-service concussion.  Thus, while lay evidence can be competent and sufficient to establish a diagnosis of a condition, see Jandreau, supra, there is simply no evidence in this case that the Veteran has any currently diagnosed concussive residuals.  Without evidence of a currently diagnosed disability, the Board finds that the claim of service connection for concussion residuals, other than headaches, must be denied.  See Brammer, supra.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102.

H.  Headaches

The Veteran is seeking service connection for headaches, which he alleges are a result of a concussion sustained in service in 1996.  As noted above, the Veteran's STRs fail to show any specific diagnosis of, or treatment related to, a concussion during his first period of active duty.  While the Veteran did report on his June 1997 report of medical history that he had sustained a head injury and alleged that he suffered frequent or severe headaches, on his February 2002 report of medical history, the Veteran denied ever having sustained a head injury or a concussion.  Regardless, however, of whether the Veteran indeed sustained a concussion in 1996, the Veteran's STRs show complaints of headaches long before his alleged 1996 concussion.  Thus, the Board will consider whether the service connection for headaches is warranted on any basis, and not solely as a result of an alleged in-service concussion.

In July 1991, the Veteran presented with complaints of light headaches, swollen glands, and nausea.  No diagnosis was rendered at that time, but the Veteran was treated with Tylenol.  In February 1995, the Veteran again complained of, among other things, headaches.  An assessment of possible pneumonia was made.  As noted above, on his June 1997 report of medical history, the Veteran indicated that he suffered frequent or severe headaches.  On examination, the Veteran was neurologically evaluated as normal.  In January 2003, the Veteran again complained of headaches.  No diagnosis of any specific headache disability was made.  On his November 2004 post-deployment health assessment, the Veteran stated that he had experienced headaches during deployment.  He also indicated treatment for headaches on his November 2004 report of medical assessment.  

Upon review of the evidence, the Board finds that although the Veteran had variously complained of headaches in service complaints and indicated headaches on his November 2004 post-deployment report of medical history, the evidence of record fails to reveal that the Veteran has been diagnosed with a specific headache disorder.  While the Veteran is certainly competent to testify as to the presence of headaches in service, the Board finds that the question of whether those headaches amount to a true headache disorder as opposed to acute and transitory attacks is medical in nature.  Without the appropriate medical training, the Veteran is not competent to make such a medical determination.  Further, the Veteran's complaints of headaches in service were not described in any detail so as to support a finding that the Veteran suffered from a chronic headache condition in service.  Moreover, the Veteran was afforded the opportunity to undergo a VA examination to determine the nature of any claimed headache disorder.  However, because he failed, without good cause, to report for that examination, the Board is compelled to decide the merits of the claim on the basis of record before it, which record fails to contain evidence of a diagnosed headache disorder.  38 C.F.R. § 3.655.

In the instant case, the Board finds that the Veteran has not been shown to suffer from a chronic headache disability.  Although the Veteran complained of headaches in service, those complaints are not evidence sufficient to find that he suffered from a true headache disorder as no diagnosis of any specific headache disability was rendered at the times that he complained of headaches.  Without evidence of a currently diagnosed headache disorder, the Board finds that the claim of service connection for headaches must be denied.  See Brammer, supra.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102.

I.  Bilateral Shoulder Disability

The Veteran is claiming service connection for a bilateral shoulder disability, which he contends began in 1988.  A review of the Veteran's STRs fails to show treatment related to the shoulders in 1988.  They do, however, show that in January 1996, the Veteran was seen for complaints of back pain.  At that time, it was noted that he had some subscapular shoulder tenderness with rotation.  The Veteran's STRs are otherwise silent for complaints or treatment related to the left or right shoulder.  The Veteran's June 1997 separation examination report contains no evidence of a shoulder disability.  The Veteran did not report any shoulder disability or painful shoulder on his February 2002 report of medical history.  His November 2004 post-deployment health assessment fails to reveal any evidence of a shoulder disability.  The Veteran himself has not relayed any specific diagnosis of a shoulder disability.  

After reviewing the record, which, save for a single 1996 notation of subscapular tenderness, is silent for any complaints related to the shoulders, the Board finds that service connection is not warranted for a left or right shoulder disability.  Although the Veteran indicated that he received treatment related to his shoulders in 1988, there is no evidence that he currently suffers from a left or right shoulder disability.  In support of his claim, the Veteran did not discuss whether he currently suffered from a left or right shoulder disability.  Indeed, other than applying for service connection for a shoulder disability, the Veteran has proffered no evidence whatsoever that he currently suffers from a left or right shoulder disability.  Accordingly, in the absence of proof of a current disability, the claims of service connection for left and right shoulder disabilities must be denied.  See Brammer, supra.  In finding that service connection for a bilateral shoulder disability is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102 (2011).

J.  Low Back Disability

The Veteran is seeking service connection for low back disability that he contends began in service.  The Veteran has indicated that he was treated in service in 1986 for a low back disability and received private treatment for his low back in 2003.  As noted above, the Veteran failed to respond to a May 2010 request for treatment records from his identified private providers, nor did he complete the necessary authorization for release of private records.  As such, the record contains no private medical evidence showing treatment for a low back disability.

A review of the Veteran's STRs shows that in June 1994, the Veteran presented with complaints of back pain.  It was noted that he was involved in a motor vehicle accident the previous day.  X-rays showed no bony abnormalities in the lumbosacral spine.  Pain with flexion was observed and an assessment of lumbosacral strain was recorded.  In January 1996, the Veteran presented with complaints of back pain due to a fall.  Examination revealed mild tenderness to palpation at the mid thoracic back and tenderness to palpation and pain on movement at L5-S1.  The assessment was a ligamentous strain.  On his June 1997 report of medical history, the Veteran indicated a back injury and recurrent back pain.  Examination of the Veteran revealed a normal spine.  On his February 2002 and January 2003 reports of medical history, the Veteran specifically denied recurrent back pain or any back problems.  In November 2004, the Veteran again reported back pain.  He stated that although he suffered a low back injury while on active duty, he did not seek treatment for that injury.

As noted above, the Court has held that service connection cannot be awarded in the absence of "competent evidence of current disability."  Caluza, supra.  After review of the record, the Board finds that service connection for a low back disability is not warranted.  Although the Veteran was twice diagnosed as having lumbosacral strain during his first period of service, it appears as though that condition resolved itself prior to 2002, as evidenced by the Veteran's specific denial of back pain at that time and again in 2003.  Further, although the Veteran reported back pain in 2004 and stated that he had received private medical treatment related to his back in 2003, the evidence fails to contain a diagnosis of any low back disability.  While pain may be suggestive of a disability, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  

Moreover, there is no suggestion in the evidence of record that the back pain complained of in November 2004 is etiologically related to the 1994 or 1996 diagnosis of lumbosacral strain, nor does the evidence demonstrate a continuity of symptoms.  Indeed, the Veteran himself denied back pain in 2002 and 2003, which suggests that any back pain or disability resulting from his in-service motor vehicle accident or fall resolved itself at some point prior to 2002. 

Thus, while the evidence shows that the Veteran was diagnosed as having lumbosacral strain in 1994 and 1996, the weight of the evidence does not establish a currently diagnosed back disability or a continuity of symptomatology.  Although lay evidence can be competent and sufficient to establish a diagnosis of a condition, see Jandreau, supra, the Veteran has indicated only that he has back pain.  He has not proffered evidence of a current low-back diagnosis.  The Board again reiterates that because the Veteran, without good cause, failed to report for his scheduled VA examination, the Board is compelled to adjudicate the claim on the record before it.  See 38 C.F.R. § 3.655.  

Under the circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  Because the evidence fails to establish that the Veteran has, at any point during the pendency of his claim, been diagnosed as having a specific low back disability, the claim for service connection for a low back disability must be denied.  See Brammer, supra.  In finding that service connection for a low back disability is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102 (2011).

K.  Bilateral Foot Disability

In his December 2004 application for VA disability compensation, the Veteran claimed service connection specifically for "fallen arches."  On his November 1984 report of medical history, the Veteran indicated no foot problems, save for webbed toes.  In August 1985, the Veteran was diagnosed as having bilateral pes planus and was given arch supports.  A February 1986 treatment record shows that the Veteran broke the 2nd, 3rd, and 4th metatarsals on his right foot and had been placed in a cast for three weeks.  The Veteran was examined in February 1992, at which time his feet were found to be normal.  It was noted that he had previously broken the 2nd, 3rd, and 4th metatarsals on his right foot in 1986 with no sequelae.  On his June 1997 report of medical history, the Veteran denied foot trouble.  Examination of the Veteran at that time revealed that his feet were normal.  

On his February 2002 and January 2003 reports of medical history, the Veteran denied foot trouble.  His feet were clinically evaluated as normal in January 2003.  On his November 2004 post-deployment health assessment, the Veteran failed to identify any symptoms related his feet.   

After review of the record, the Board finds that service connection for a bilateral foot disability, to include pes planus, is not warranted.  Although the Veteran had a diagnosis of pes planus in 1985 and sustained an injury to his right foot in 1986, there is no evidence that he currently suffers from pes planus or any other right or left foot disability.  In support of his claim, the Veteran did not discuss whether he currently suffered from any foot disability.  Indeed, other than applying for service connection for "fallen arches," the Veteran has proffered no evidence whatsoever that he currently has pes planus.  Further, the evidence of record suggests that any pes planus diagnosed in 1985 resolved, as the Veteran's feet were clinically evaluated as normal multiple times after that initial diagnosis.  It also does not appear as though the Veteran's broken metatarsals of the right foot resulted in any residual disability.  Thus, despite the in-service notation of pes planus and documentation of a right foot injury, in the absence of proof of a current right or left foot disability, the claim for service connection for a bilateral foot disability, to include pes plans, must be denied.  See Brammer, supra.  In finding that service connection for a bilateral foot disability is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102 (2011).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for gastroesophageal disease (GERD) is denied.

Entitlement to service connection for lactose intolerance is denied.

Entitlement to service connection for sleep disorder is denied.

Entitlement to service connection for concussion residuals is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for right shoulder disability is denied.

Entitlement to service connection for left shoulder disability is denied.

Entitlement to service connection for low back disability is denied.

Entitlement to service connection for right foot disability is denied.

Entitlement to service connection for left foot disability is denied.



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


